DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments have been fully considered but are not found persuasive below.
2. While claim 13 had been previously objected to as being allowable, upon further consideration claim 13 is rejected below as being obvious over the teachings of Gayer et al.
3. Applicant has withdrawn previously rejected claims 125, 128 and 129. However, this is not proper as only Examiner’s withdraw claims and not by Applicant. Applicant should correct the status of claims 125, 128 and 129 in their response.
4. Claims 3-5, 7, 9, 10, 12-14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 121, 125, 126 and 128-131 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 9, 10, 12, 14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 126 and 128 remain rejected under 35 U.S.C. 103 as being unpatentable over Banz et al. (WO 2011/051346 A1, published 5/5/2011) in view of Jensen et al. (WO 2013/059343 A1, published 4/25/2013) for reasons of record in the Non-Final Office Action mailed on 11/18/2021 (and repeated below).
Regarding claims 3-5, 10, 12, 14, 36, 42, 43, 52, 55, 70, Banz et al. teach a method for suppressing an immune response or inducing antigen-specific tolerance using ovalbumin (an antigen) loaded erythrocytes (an anucleate cell) (pg. 2 lines 1-21, pg. 8 line 24 bridge pg. 9 lines 1-12, pg. 17, Example 13, Example 16 and claim 38). 
Specifically, Banz teaches “The present invention relates to a composition which induces in a host, an immune tolerance to a peptidic or proteic active principle, in particular a therapeutic peptide, polypeptide or protein, a peptidic or proteic autoantigen, a peptide, polypeptide or protein inducing an allergic reaction or a transplantation peptidic or proteic antigen, The invention also relates to a method of treatment of a mammal, including human” (pg. 1 lines 1-6).
Banz continues to teach that “An object of the invention is also the use of a composition according to the invention, for the induction of an immune tolerance specific to the active principle or the active principles that are present in the administered red blood cells.
Another object of the invention is a composition according to the invention, for use as a medicament to induce an immune tolerance specific to the active principle or the active principles that are present in the administered red blood cells.” (pg. 9 lines 10-15).
Regarding claims 37 and 38, Banz teaches that the erythrocytes were passed through a dialysis column to be loaded with ovalbumin and it is interpreted that the column would provide a purified population of erythrocytes (pg. 13 lines 8-16).
Regarding claims 48 and 49, Banz teaches that the erythrocytes are from a human (pg. 12 Example 7).
	Regarding claim 50, Banz teaches that the erythrocytes can be from a different individual (pg. 4 lines 29-31).
	Regarding claim 51, Banz teaches that the antigen can be in a cell lysate (pg. 7 lines 5-15 and Example 1).
	Regarding claims 70, 79 and 80, Banz teaches that IL-10 is an immunosuppressive cytokine whose production decreases the immune response (pg. 2 lines 6-9).
	Regarding claims 83, 84 and 89, Banz teaches that ovalbumin-loaded erythrocytes reduced the T cell response in the liver (Examples 16 and 17).
	Regarding claim 95, Banz teaches their method would decrease allergic response (see Abstract and pg. 4 lines 9-19).
	Regarding claim 96, Banz teaches that the suppressed immune response will be against a transplanted tissue (claims 28-31).
	Regarding claim 126, Banz teaches that the decreased immune response comprises Type I diabetes (pg. 3 lines 27-29).
	Regarding claim 128, Banz teaches that suppressed immune response is against a food allergen (pg. 1 lines 7-9 and pg. 4 lines 16-19).
	Banz does not teach:
	(i) passing a cell suspension through a constriction to cause a perturbation in the cell so that an antigen and/or tolerogenic factor enters the cell. 

	(i) Regarding passing a cell suspension through a constriction to cause a perturbation in the cell so that an antigen and/or tolerogenic factor enters the cell and claims 7 and 9, Jensen et al. teaches that their invention provides “a microfluidic system for causing perturbations in a cell membrane, the system including a microfluidic channel defining a lumen and being configured such that a cell suspended in a buffer can pass there through, wherein the microfluidic channel includes a constriction, wherein a diameter of the constriction is a function of the diameter of the cell.” (pg. 5 lines 25-29, see also pg. 9 line 30 bridge pg. 10 line 4).
	Jensen continues that this constriction allows the loading of a cell with a desired compound (pg. 2) such as an antigen (pg. 4 lines 7-10).
	Jensen continues to teach that their method of constriction is useful for loading difficult-to-deliver (DTD) cells such as immune cells (pg. 5 lines 11-29). It is art accepted that the erythocytes.
	Jensen teaches “Immune response can be improved by increasing the number of treated cells, increasing the quantity and diversity of antigen delivered, and/or co-delivering activating factors, such as lipopolysaccharide. Little or no toxicity has been observed with cells treated with the device, thus making the methods not only feasible but advantageous for therapeutic human and veterinary applications” (pg. 54 lines 24-28).
	Regarding claims 32 and 33, Jensen teaches that the constriction size is the function of the diameter of the cell and be varied (pg. 17 bridge pg. 19).
	Regarding claim 35, Jensen teaches that the cell suspension can be a mixed cell population (pg. 10 line 24 bridge pg. 11). 
	Regarding claim 36, Jensen teaches that whole blood can be processed (pg. 16. Lines 3-4 and Fig. 34 reproduced below).

    PNG
    media_image1.png
    664
    798
    media_image1.png
    Greyscale

	Regarding claims 51 and 56, Jensen teaches the antigen can be located in a cell lysate (pg. 57 line 27 bridge pg. 58 line 19).
	Regarding claim 69, Jensen teaches that the factor can be a therapeutic polypeptide (pg. 11 lines 6-30).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Banz regarding a method of suppressing an immune response using therapeutically-loaded erythrocytes with the teachings of Jensen regarding a method for loading difficult to deliver cells such as immune cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Jensen teaches that their method of constricting a cell improves the ability to deliver a therapeutic payload to an immune cell (i.e. an erythrocyte of Banz).
	There would have been a reasonable expectation of success that the erythrocytes of Banz could be constricted, causing a perturbation, which would facilitate loading of the erythrocyte with a therapeutic compound, since Jensen teaches that their method is designed for immune cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment the claimed invention is based at least in part on the Inventors’ discovery of a method of suppressing an immune response comprising introducing an antigen into an anucleate cell by constriction-mediated delivery, and introducing the anucleate comprising the antigen to an individual, wherein presentation of said antigen in a tolerogenic environment suppresses an immune response to the antigen ([0069] of specification as filed). An anucleate cell that is constriction-loaded with antigen is also discovered to have increased levels of phosphatidylserine display on the cell surface as well as a decreased circulation half-life. The current application teaches that “[p]hosphatidylserine exposure on the outer cell membrane is a hallmark of apoptosis and is recognized by receptors on phagocytes in a manner that promotes engulfment” ([0068] of specification as filed) and teaches that “...the antigen may be released upon apoptosis of the anucleate cell within the tolerogenic environment, where it is subsequently engulfed, processed, and presented by an antigen-presenting cell.” Therefore, the anucleate cells generated by the method recited in the pending claims exhibit characteristics that make them well-suited for suppressing an immune response. Banz and Jensen, whether alone or in combination, do not teach or suggest constriction-mediated loading of anucleate cells, let alone a teaching of using constriction-loaded anucleate cells for suppressing an immune response.

As a preliminary matter, a skilled person would not consider an erythrocyte of Banz to be an immune cell. As defined by NIH, immune cells are cells that are important for host defense against parasites and involved in allergic reactions, and include a variety of blood cells such as basophils, eosinophils, neutrophils, mast cells, monocytes, but does not include red blood cells or erythrocytes. Even if Jensen has shown constriction-mediated delivery to difficult-to-deliver cells such as immune cells, anucleate cells are different from immune cells and present different challenges for payload delivery. As described in the current specification, “manipulation of red blood cells to associate antigenic material is challenging given that they are irregularly shaped (biconcave), anucleate, and transcriptionally inactive.” (paragraph [0004] of the specification as filed). Contrary to the Examiner’s allegation, while Jensen allegedly teaches constriction-mediated delivery to an immune cell, there is no specific disclosure in Jensen that teaches or suggests the method can be used on anucleate cells.

The Examiner acknowledges that Banz does not teach a constriction-mediated delivery method. Instead Banz uses the “lysis-resealing” technique (Banz, page 7, line 6), which involves using a hypotonic lysis solution to facilitate lysis and internalization of a payload, followed by a resealing process in the presence of a hypertonic solution (Banz, Page 7, lines 26- 34), so that a payload can remain entrapped within the erythrocyte (Banz, Page 17, line 27). Contrary to the Examiner’s allegation, a skilled person would not reasonably expect that the therapeutic payload delivery method of Jensen could be applied to anucleate cells such as erythrocytes at least for the reasons described below.

Jensen teaches passing a cell through the constriction such that a pressure is applied to the cell causing perturbations of the cell large enough for a payload to pass through, and incubating the cell in a payload-containing solution after it passes through the constriction for the payload to enter the cell (Jensen, claim 15, page 6 lines 8-15). Importantly, Jensen teaches that following such constriction-mediated delivery, the membrane of the cell reseals over time, so that at least a portion of the delivery material remains trapped inside the cell for proper function (Jensen, page 25 lines 12-13; page 18 lines 8-9). Therefore, the ability of a cell to reseal the plasma membrane following physical perturbation is crucial to the method of constriction- mediated delivery. Importantly, the constriction-mediated physical perturbation and membrane resealing in Jensen were demonstrated in nucleated cells, which have active membrane repair mechanisms. Evidence of differences in resealing behavior between nucleated cells and mammalian anucleate cells following physical perturbation by at least some techniques is described in more detail below.
A person of ordinary skill at the time of the effective filing date would have understood that repair of plasma membranes in nucleated cells after physical perturbations relies at least partly on mechanisms involving fusion of vesicles, such as lysosomes (See abstract of Reddy et al., and McNeil et al.,) included herewith in an Information Disclosure Statement). Significantly, the unimpaired ability of these vesicles/lysosomes in fusion is crucial to the ability of plasma membrane repair in nucleated cells. This is clearly demonstrated by McNeil PNAS, included herewith in an Information Disclosure Statement, “McNeil PNAS”), where reagents that specifically target lysosomal membrane proteins or SNARE proteins are enough to inhibit resealing of nucleated fibroblasts. (See, McNeil PNAS p. 4595 right column, p. 4596 right column). Anucleate cells such as red blood cells have no vesicles and lack the described repair mechanism for nucleated cells. A skilled person would have readily understood that an anucleate cell would fail to reseal the plasma membrane after physical injury in the same way that nucleated cells do, similar to a nucleated fibroblast with inhibited lysosomal proteins noted above. To demonstrate that an anucleate cell lacking endomembrane (cytoplasmic membrane of intracellular vesicles) cannot reseal physical injuries in the membrane caused by at least some techniques in the same way that nucleated cells do, McNeil PNAS utilized laser- induced membrane wounding as well as the more physiologically relevant shear-induced membrane wounding, and showed that “RBC is incapable of the rapid, Ca2+-dependent resealing characteristic of cells possessing an endomembrane compartment.” (McNeil PNAS p. P. 4592 right column, second paragraph). Therefore, a skilled person would have readily understood that anucleate cells such as RBCs lack the active membrane repair mechanisms that are crucial for membrane recovery in nucleated cells.
Even if Banz teaches that erythrocytes can reseal after hemolysis, a skilled person would understand that the mechanism of osmotic lysis significantly different from that of physical perturbation, and McNeil PNAS also described that osmotic lysis is not a valid model of “the kind of plasma membrane disruptions that... animal cells experience physiologically and... reseal.” (McNeil PNAS, P. 4593, left column, fourth paragraph). In particular, McNeil PNAS provides experimental observations of mammalian anucleate cells (RBCs in particular) not undergoing membrane resealing in the same way that nucleated cells do following physical perturbations, either induced by laser or shear. Specifically, McNeil PNAS shows that while “nucleated animal cells resealed laser disruptions rapidly in a Ca2+-dependent manner,” RBCs failed to reseal in the same way that nucleated cells did under the same conditions following laser disruption (See, McNeil PNAS, P. 4593, right column, third paragraph, stating “Thus disruptions in RBCs created by a laser, even those small enough to impede initially hemoglobin efflux, did not reseal during the 5- to 10-min interval probed with FM1-43 dye”). In addition, McNeil PNAS states that “shear injury provides a second, independent example of how, when Ca2+ is present, RBCs fail to reseal disruptions readily resealed by nucleated cells.” (See, McNeil PNAS, P. 4594, right column, third paragraph.) The author (McNeil) reemphasized in a later comprehensive review that any resealing after osmotic loading of RBCs does not inform a skilled person that RBC resealing would also occur after a mechanical perturbation--by stating that in the context of comparing resealing in nucleated cells and RBCs, “[w]hat can we learn from the well-known observation that RBCs can reseal osmotically-induced disruptions? The answer is probably very little.” (See, p. 703 first paragraph in McNeil & Steinhardt, 2003, Annual review of cell and developmental biology, 19(1), 697-731, included herewith in an Information Disclosure Statement). McNeil goes on to conclude that laser- and shear-induced perturbation experiments show “strong evidence that, under physiological conditions, the RBC plasma membrane is not capable of rapid self-healing.” (See, McNeil & Steinhardt, p. 703 second paragraph.)
Therefore, before the current disclosure, even if payloads could be introduced into erythrocytes by Banz’s lysis-resealing method, a skilled person would readily consider that anucleate cells that were subjected to constriction-mediated delivery, a physical disruption, would be unable to reseal its perturbed membrane for proper function. Contrary to the Examiner’s allegation, a skilled person would not have a reasonable expectation of success that erythrocytes of Banz could be constricted and loaded using Jensen’s method. Therefore, a skilled person having read Banz and Jensen would not would not have received a teaching, suggestion or motivation to combine Banz’s method of suppressing an immune response using therapeutically-loaded erythrocytes via osmotic lysis, with Jensen’s teaching method of constriction-mediated loading of immune cells, to arrive at the claimed invention that comprises constriction-mediated loading of anucleate cells.
Applicant further submits that it is surprising that an anucleate cell comprising an antigen as generated by the currently claimed constriction-mediated delivery method would result in a cell entity with high cell surface phosphatidylserine and reduced circulation half-life. As described above, Jensen teaches that resealing recovery of the (nucleated) cell is required for the delivery method (Jensen, page 25 lines 12-13; page 18 lines 8-9). Additionally, Jensen also teaches that the constriction-mediated delivery results in “superior delivery of target molecules while preserving the viability and integrity of the cells” (Jensen, page 2, lines 21-23, emphasis added). Therefore, a skilled person having read Banz and Jensen would not have reasonably expected that an anucleate cells could be loaded by constriction-mediated delivery, and additionally would not have expected any constriction-processed cells to be able to reseal while displaying increased surface phosphatidylserine and exhibiting reduced circulation half-life (decreased integrity/viability) at the same time.
As shown in WO 2020/154696, subsequent to constriction processing of anucleate cells (RBCs), over 80% of the RBCs displayed phosphatidylserine on the cell surface, similar to RBCs treated with positive control ionomycin (positive control “+ctrl”), whereas untreated RBCs (untreated “Untrt”) displayed very low levels of phosphatidylserine on cell surface. (See WO 2020/154696, Example 5, and Figure 5B - reproduced below)
In addition, RBCs processed by constriction-mediated delivery exhibit reduced circulation half-life. WO 2020/154696 shows that cells processed using a constriction-mediated delivery method displays a significantly reduced in vivo circulation time. (See WO 2020/154696, Example 10, and Figure 10 - reproduced below)
As previously described, an increase in surface phosphatidylserine levels and shortened half-life can be useful for therapy, as described previously: “Phosphatidylserine exposure on the outer cell membrane is a hallmark of apoptosis and is recognized by receptors on phagocytes in a manner that promotes engulfment” ([0068] of specification as filed) and “...the antigen may be released upon apoptosis of the anucleate cell within the tolerogenic environment, where it is subsequently engulfed, processed, and presented by an antigen-presenting cell.” Therefore, the anucleate cells generated by the method recited in the pending claims exhibit characteristics that make them well-suited for suppressing an immune response, which is exemplified in the current application. As shown in Example 4 of the current application, RBCs that were constriction-loaded with OVA antigens show suppression of immune response in mice, with either comparable or even larger decrease in IFN-y response upon antigen re-challenge (See also, FIG. 8 and paragraph [0289] of the specification as filed).
Therefore, a skilled person having read Banz and Jensen would not would not have received a teaching, suggestion or motivation to combine Banz’s method of suppressing an immune response using therapeutically-loaded erythrocytes via osmotic lysis, with Jensen’s teaching method of constriction-mediated loading, to arrive at the process of constriction- mediated loading of anucleate cells. Further, a skilled person would not have received a teaching, suggestion or motivation to combine Banz’s method of suppressing an immune response using therapeutically-loaded erythrocytes with Jensen’s teaching for constriction- mediated loading of immune cells to arrive at the claimed invention of using the constriction- loaded anucleate cells and have any reasonable expectation that the processed anucleate cell would retain the antigen payload, while exhibiting high cell surface phosphatidylserine and low circulation half-life, that allow it to facilitate immune response suppression/tolerance as described. Therefore, the pending claims are non-obvious in view of Banz and Jensen.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. Regarding Applicant’s arguments whether the erythrocytes of Banz are immune cells, the teachings of Anderson et al. (2018, J. Immunol., Vol. 201(5), pgs. 1343-1351) should be noted since Anderson clearly teaches that:

“The field of red cell biology is undergoing a quiet revolution. Long assumed to be inert oxygen carriers, red blood cells (RBCs) are emerging as important modulators of the innate immune response. Erythrocytes bind and scavenge chemokines, nucleic acids, and pathogens in circulation. Depending on the conditions of the microenvironment, erythrocytes may either promote immune activation or maintain immune quiescence. We examine erythrocyte immune function through a comparative and evolutionary lens, as this framework may offer perspective into newly recognized roles of human RBCs. Next, we review the known immune roles of human RBCs and discuss their activity in the context of sepsis, where erythrocyte function may prove important to disease pathogenesis. Given the limited success of immunomodulatory therapies in treating inflammatory diseases, we propose that the immunologic function of RBC provides an understudied and potentially rich area of research that may yield novel insights into mechanisms of immune regulation.” (see Abstract).
Thus while Applicants argue that the NIH teaches a variety of examples regarding immune cells, it would be clear to the ordinary artisan that the erythrocytes of Banz would be recognized as immune cells.
Regarding Applicants arguments and evidence regarding causing a perturbation in the erythrocytes of Banz in view of the teachings of Jense, these arguments are not found persuasive. Specifically, the claims only require pass cells through a constriction, which causes a perturbation, which permits the antigen and/or tolerogenic factor to enter the perturbed cell. In this regard, the teachings of Jensen provide both motivation and a reasonable expectation of success that Banz’s erythrocytes could be perturbed to permit the introduction of an antigen into said erythrocytes. 
None of Applicants argument or evidence overcome the teachings of Jensen regarding:
1) “a microfluidic system for causing perturbations in a cell membrane, the system including a microfluidic channel defining a lumen and being configured such that a cell suspended in a buffer can pass there through, wherein the microfluidic channel includes a constriction, wherein a diameter of the constriction is a function of the diameter of the cell,
2) that the constriction allows the loading of a cell with an antigen, and
	3) that the method of constriction is useful for loading difficult-to-deliver (DTD) cells such as immune cells, which includes erythrocytes.
While Applicant argues that the ordinary artisan would not have any reasonable expectation that the processed anucleate cell would retain the antigen payload, while exhibiting high cell surface phosphatidylserine and low circulation half-life, that allow it to facilitate immune response suppression/tolerance as described, this argument is not persuasive. 
Applicant’s arguments are drawn to limitations which are not present in the pending claims. The functional limitations recited in the pending claims are taught in the art of record and for Applicants arguments to be found persuasive, they must be claimed and be non-obvious in the art.
Thus for the reasons above and of record the rejection is maintained.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banz et al. (WO 2011/051346 A1, published 5/5/2011) in view of Jensen et al. (WO 2013/059343 A1, published 4/25/2013) as applied to claims 3-5, 7, 9, 10, 12, 14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 126 and 128 above, and further in view of Gayer et al. (2014, CN 104203277 A, English Translation Attached).
Banz and Jensen are relied upon above in teaching a method for suppressing an immune response in an individual. 

	Banz and Jensen do not teach:
	(i) passing a second cell suspension through a constriction and introducing the second 
cells to an individual.

	(i) Regarding passing a second cell suspension through a constriction and introducing the second 
cells to an individual, Gayer et al. teach a method of suppressing an immune response in an individual by administering cells expressing tolerogenic antigens, wherein the cells can express different antigens and wherein different cells expressing different antigens can be delivered to the individual to suppress an immune response (see parags. 21, 29, 68, 75, 76 and 81).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Banz and Jensen regarding a method for suppressing an immune response in an individual with the teachings of Gayer regarding using cells expressing different antigens which can be administered to suppress an immune response to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Gayer teaches that the immune response can be suppressed by exposing the individual to cells expressing multiple antigens.
	There would have been a reasonable expectation of success that the erythrocytes of Banz and Jensen could be delivered in a second cell suspension since Gayer teaches that multiple cells can be administered expressing different antigens to an individual.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 121 remains rejected under 35 U.S.C. 103 as being unpatentable over Banz et al. (WO 2011/051346 A1, published 5/5/2011) in view of Jensen et al. (WO 2013/059343 A1, published 4/25/2013) as applied to claims 3-5, 7, 9, 10, 12, 14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 126 and 128 above, and further in view of Pautard et al. (2011, J. Thrombosis and Haemostasis, Vol. 9, pgs. 1163-1170) for reasons of record in the Non-Final Office Action mailed on 11/18/2021 (and repeated below).
	Banz and Jensen are relied upon above in teaching a method for suppressing an immune response in an individual. 

	Banz and Jensen do not teach:
	(i) repeating the method at least 1, 2, 3, 4, 5, or 6 times.

	(i) Regarding repeating a method of suppressing an immune response, Pautard et al. teach that to induce successful immune tolerance in hemophilia A prolonged and repeated administration of FVIII (i.e. twice a week) was required (see Abstract and pg. 1164).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Banz and Jensen regarding a method for suppressing an immune response in an individual with the teachings of Pautard regarding repeated administration of FVIII to suppress an immune response to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Pautard teaches that repeated administration of FVIII were necessary and successful for treating hemophilia A.
	There would have been a reasonable expectation of success that the erythrocytes of Banz and Jensen could be repeatedly administered Jensen teaches that erythrocytes can be harvested from the individual to provide a source of cell and Pautard teaching that repeated administration can induce tolerance towards an antigen.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that as described above, a skilled person having read Banz and Jensen would not would not have received a teaching, suggestion or motivation to combine Banz’s method of suppressing an immune response using therapeutically-loaded erythrocytes with Jensen’s teaching for constriction-mediated loading to arrive at the invention of claim 3 with any reasonable expectation of the immune response suppression as described. The Examiner alleges that Pautard teaches that “repeated administration can induce tolerance towards an antigen,” however, even if taken as true, the disclosure in Pautard does not cure the actual deficiency of the Banz and Jensen because there is not teaching, suggestion or motivation on using a constriction to deliver payloads to anucleate cell, or using such constriction-loaded anucleate cells to suppress an immune response or induce tolerance. Claim 121 depends from claim 3 and is also not obvious in view of Banz, Jensen and Pautard.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. The Examiner relies upon the rebuttal above and maintains that the teachings of Pautard would be obvious in view of Banz and Jensen.
Thus the rejection is maintained for the reasons of record and above.

Claims 125 and 129 remains rejected under 35 U.S.C. 103 as being unpatentable over Banz et al. (WO 2011/051346 A1, published 5/5/2011) in view of Jensen et al. (WO 2013/059343 A1, published 4/25/2013) as applied to claims 3-5, 7, 9, 10, 12, 14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 126 and 128 above, and further in view of Zhang et al. (1998, Nature Biotechnology, Vol. 16, pgs. 1045-1049) for reasons of record in the Non-Final Office Action mailed on 11/18/2021 (and repeated below).
	Banz and Jensen are relied upon above in teaching a method for suppressing an immune response in an individual. 

	Banz and Jensen do not teach:
	(i) that the antigen is associated with an adenovirus.

	(i) Regarding an adenovirus antigen, Zhang et al. teach:
“Adenovirus gene therapy is limited by the induction of an immune response to the virus or the gene-therapy protein product. A specific T-cell response to the adenovirus results in the failure of readministration of the gene therapy” (pg. 1045 col. 1 parag. 1 lines 1-4), and
 “An ideal strategy for elimination of the immune response would be induction of peripheral T-cell tolerance that is specific for the adenoviral vector.” (pg. 1045 col. 1 parag. 2 lines 1-3).
	Zhang continues to teach that using Fas ligand and adenovirus antigens can induce specific tolerance to adenoviral vectors (pg. 1045 col. 2 parag. 1 and pg. 1048 Discussion).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Banz and Jensen regarding a method for suppressing an immune response in an individual with the teachings of Zhang regarding adenovirus antigens to induce tolerance against adenoviral vectors to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Zhang teaches that one of the limitation of gene therapy is the immune response to adenoviral vectors and that using adenoviral antigens can induce tolerance against adenoviral vectors.
	There would have been a reasonable expectation of success that the erythrocytes of Banz and Jensen could express an adenoviral antigen and suppress an immune response against adenoviral vectors since Zhang demonstrated successful tolerization using APCs expressing Fas ligand and adenoviral antigens.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that Claims 125 and 129 were not described to read on the Species Election II or III and should have been considered withdrawn. However, for completion of the response, the rejection on Claims 125 and 129 are addressed below.
As described above, a skilled person having read Banz and Jensen would not would not have received a teaching, suggestion or motivation to combine Banz’s method of suppressing an immune response using therapeutically-loaded erythrocytes with Jensen’s teaching for constriction-mediated loading to arrive at the invention of claim 3 with any reasonable expectation of the immune response suppression as described. The Examiner alleges that Zhang teaches using “adenovirus antigens to induce tolerance against adenoviral vectors,” however, even if taken as true, the disclosure in Zhang does not cure the actual deficiency of the Banz and Jensen because there is not teaching, suggestion or motivation on using a constriction to deliver payloads to anucleate cell, or using such payload-containing anucleate cells to suppress an immune response or induce tolerance.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. Regarding the status of 125 and 129, these claims were not included in the species election mailed on 1/25/2021, thus the Examiner examined said claims. Accordingly, they should be considered as pending.
While Applicants arguments have been fully considered they are not found persuasive. The Examiner relies upon the rebuttal above and maintains that the teachings of Zhang would be obvious in view of Banz and Jensen.
Thus the rejection is maintained for the reasons of record and above.

Claims 130 and 131 remain rejected under 35 U.S.C. 103 as being unpatentable over Banz et al. (WO 2011/051346 A1, published 5/5/2011) in view of Jensen et al. (WO 2013/059343 A1, published 4/25/2013) as applied to claims 3-5, 7, 9, 10, 12, 14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 126 and 128 above, and further in view of Fourlanos et al. (2011, Diabetes, Vol. 60, pgs. 1237-1245) for reasons of record in the Non-Final Office Action mailed on 11/18/2021 (and repeated below).
	Banz and Jensen are relied upon above in teaching a method for suppressing an immune response in an individual. 

	Banz and Jensen do not teach:
	(i) a decreased immune response against a therapeutic agent such as the hormone insulin.

	(i) Regarding a decreased immune response against insulin, Fourlanos et al. teach that insulin can induce immune tolerance against insulin when given to adults with Type I diabetes (see Abstract).
	Fourlanos continues to teach:
“Ideally, autoimmune diseases would be prevented by restoring immune tolerance to the autoantigens that are postulated to drive pathogenic immune responses. In rodent models of autoimmune disease, exposure of the mucosal immune system to soluble autoantigens has been shown to induce disease-protective immune tolerance associated with regulatory T-cells (6), for example, in the NOD mouse after oral (7,8) or aerosol (9) insulin. The potential of mucosal insulin as an immunotherapeutic agent to prevent type 1 diabetes in humans would be supported by evidence that it induces immune tolerance to insulin.” (pg. 1237 col. 1 parag. 1 last 3 lines bridge col. 2 parag. 1).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Banz and Jensen regarding a method for suppressing an immune response in an individual with the teachings of Fourlanos regarding using insulin to induce immune tolerance against insulin to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Fourlanos teaches that insulin can induce immune tolerance against insulin in Type I diabetic patients.
	There would have been a reasonable expectation of success that the erythrocytes of Banz and Jensen could express insulin and induce tolerance against insulin since Jensen teaches successful use of insulin as a tolerizing agent against insulin.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that as described above, a skilled person having read Banz and Jensen would not would not have received a teaching, suggestion or motivation to combine Banz’s method of suppressing an immune response using therapeutically-loaded erythrocytes with Jensen’s teaching for constriction-mediated loading to arrive at the invention of claim 3 with any reasonable expectation of the immune response suppression as described. The Examiner alleges that Fourlanos teaches using “using insulin to induce immune tolerance against insulin,” however, even if taken as true, the disclosure in Fourlanos does not cure the actual deficiency of the Banz and Jensen because there is not teaching, suggestion or motivation on using a constriction to deliver payloads to anucleate cell, or using such constriction-loaded anucleate cells to suppress an immune response or induce tolerance. Claims 130 and 131 depend indirectly from claim 3 and are also not obvious in view of Banz, Jensen and Fourlanos.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. The Examiner relies upon the rebuttal above and maintains that the teachings of Fourlanos would be obvious in view of Banz and Jensen.
Thus the rejection is maintained for the reasons of record and above.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632